Citation Nr: 9918188	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-15 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a dental condition 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1989.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying service connection for 
hemorrhoids and a dental condition.  The Board observes that 
the RO notified the veteran of the adverse decision in May 
1997.  The veteran filed a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) dated in February 
1998 which again raised service connection for hemorrhoids 
and teeth.  The VA Form 21-526 has been construed as a notice 
of disagreement for the purposes of this decision.  38 C.F.R. 
§ 20.201(1998) (While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with the determination 
and a desire for appellate review).  A statement of the case 
was issued in August 1998.  The veteran perfected his appeal 
in September 1998.  These matters are properly before the 
Board.  

The RO also denied service connection for a kidney condition 
and a compensable evaluation for pterygium of both eyes and 
punctate cataract of the left eye in the April 1997 rating 
decision.  The RO notified the veteran of the adverse 
decision in May 1997.  The veteran has not filed a notice of 
notice of disagreement as regards these issues.  In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).

In the veteran's June 1996 informal statement of claim, he 
raised entitlement to service connection for a throat 
condition and digestive system.  In the February 1998 
application for compensation and pension, the veteran sought 
service connection for PTSD, Agent Orange exposure, colon 
cancer, digestive system, back pain, and foot fungus.  It 
appears that these issues have not been adjudicated by the 
RO.  On further review of the claims file, it appears that 
the veteran is seeking a compensable rating for his service 
connected total abdominal colectomy.  Where a review of all 
documents and any oral testimony reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit, or if appropriate, to return 
the issue to the RO for development and adjudication of the 
issue.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  
Therefore, these issues are referred to the RO for 
appropriate development.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

At the April 1999 travel Board hearing, the veteran waived 
review by the agency of original jurisdiction of new evidence 
submitted in support of his claim in favor of direct 
consideration by the Board.  The veteran's statement of 
waiver is associated with the claims file. 

The claim for service connection of a dental condition on a 
secondary basis is addressed in the remand section of this 
decision.


FINDING OF FACT

Competent medical evidence does not establish that the 
veteran currently has hemorrhoids. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hemorrhoids is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1998).  A service 
connection claim is "well-grounded" if there is: 1) a 
medical diagnosis of a current disability; 2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 3) medical 
evidence of a causal nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Moreau v. Brown, 9 Vet. App. 389, 393 
(1996).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  As will be explained below, the Board 
finds that the veteran's claim to service connection is not 
well-grounded.

Service medical records for the period of September 1965 to 
October 1989 reflect that the veteran denied piles or rectal 
disease on enlistment in September 1965.  The anus and rectum 
were evaluated as normal on the physical examination.  
Likewise, thereafter on serial examinations, the veteran's 
rectum and anus were evaluated as normal and the records are 
silent as to the presence of hemorrhoids.  On a June 1978 
examination, the veteran denied hemorrhoids.  Specifically, 
digital examinations dated in May 1982, September 1983, 
August 1984, and February 1986 are normal and do not mention 
hemorrhoids.  The veteran had serial colonoscopies with 
examinations in August 1987, August 1988, and March 1989 
which are silent as to the presence of hemorrhoids.  The July 
1989 separation examination reflects a negative stool guaiac.  
The veteran underwent a repeat colonoscopy in September 1989 
with moderately differentiated adenocarcinoma of the colon 
being diagnosed.  The veteran underwent a colectomy in 
November 1989.  He was scheduled thereafter for biannual 
"procto" examinations to screen for polyps or mucosal 
abnormalities.  The record also reflects that the veteran is 
at high risk for recurrence.  

VA treatment records dated in January 1990 (follow-up 
ileoproctostomy) reflect that the veteran had peri-anal 
itching and a lump sensation after bowel movements.  On 
examination, the perineum was normal.  There was a 0.5-cm 
"polyp" right anterolateral "procto" to 20 cm - normal 
except internal hemorrhoids and an inflammatory polyp.  The 
assessment was no adenomatous polyps in the rectal segment 
and internal hemorrhoids; inflammatory polyp.  Thereafter, 
the January 1990 VA examination reflects no hemorrhoids.  

A June 1991 VA entry reflects that the veteran complained of 
occasional [anal] itching.  An anal polyp was noted and a 
biopsy was done.  The July 1991 entry reflects that the anal 
papilloma was non-malignant.  The plan included sitz baths.  
In April 1992, the veteran complained of hemorrhoidal 
itching.  The veteran was prescribed Anusol.  A June 1992 
entry reflects left posterior polyp, pedunculated.  A biopsy 
was planned.  The July 1992 examination reflects normal 
rectum and distal small bowel.  Entries dated in June 1993 
and December 1993 reflect no pectinate hemorrhoids.  The 
assessment was hemorrhoids.  VA entries dated in August 1993 
reflect a history of colonic polyps.  A May 1994 entry 
reflects that the veteran complained of peri-anal itching and 
burning, and known hemorrhoids.  On physical examination, 
there were no obvious hemorrhoids and no masses.  The stool 
guaiac was negative.  The assessment included peri-anal 
pruritus.  The plan included Anusol and sitz baths.

The September 1996 compensation and pension examination 
reflects history of internal hemorrhoids.  The examination 
does not reflect that the veteran's perineum was examined.  
The February 1997 VA examination reflects that the rectum 
showed no external hemorrhoids.  There was a tight sphincter, 
no masses were felt, and his stool was guaiac negative.  A 
March 1998 VA medical record entry reflects brown stool and 
guaiac negative.  The record is silent as regards 
hemorrhoids.  A November 1998 biopsy report reflects 
polyposis and rectal polyp, and tubovillous adenoma with mild 
dysplasia.  

A February 1999 fee basis examination conducted at Alpine 
Medical Group reflects that the veteran has a history of 
polyps and that the veteran undergoes a lower scope every 
three to six months.  When the veteran wipes his anorectal 
area, he notes blood on his toilet tissue.  The physical 
examination is silent as to hemorrhoids.

Testimony from the April 1999 travel Board hearing reflects 
that the veteran was treated for hemorrhoids in-service after 
his colon surgery and that his treatment for hemorrhoids 
continues.  

The Board acknowledges the veteran's testimony in support of 
his claim for hemorrhoids.  However, as with a claim such as 
this, where the determinative issue involves a medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107 (a).  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  The veteran cannot meet the initial burden by 
relying on his own opinion as to medical matters and he has 
submitted no cognizable evidence to support his claim of a 
current diagnosis of hemorrhoids.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

After a complete review of the case file, the most recent 
treatment records in February 1997, March 1998, and February 
1999 are silent as to a current diagnosis of hemorrhoids.  
These records combined with prior treatment records reveal 
that the veteran did have hemorrhoids and does not have them 
presently.  Brock v. Brown, 10 Vet. App.  155, 160 (1997) (A 
service-connection claim . . . must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability).  In the absence of a presently existing 
disability, the veteran's claim for service connection for 
hemorrhoids must be denied as not well-grounded.  Degmetich 
v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Absent "proof of a 
present disability[,] there can be no valid claim").  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection for hemorrhoids.  Graves 
v. Brown, 8 Vet. App. 522, 524 (1996); Robinette, 8 Vet. App. 
69, 77-78 (1995).


ORDER

Service connection for hemorrhoids is denied.


REMAND

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Reiber v. Brown, 7 Vet. App. 513 (1995).  

The veteran claims that his dental condition is the result of 
his service connected digestive problems.  Additionally, he 
states that his dentist had established a nexus between his 
service-connected hiatal hernia (gastric reflux disease) and 
his rapidly progressing carious [dental] lesions.  Heuer v. 
Brown, 7 Vet. App. 379 (1995).

In a November 1998 statement, M. Palmer, DDS, opined that the 
veteran's continuing and worsening dental disease was a 
direct result of his digestive problems and is a service 
connected condition.  

The VA's duty to assist has been triggered by a well-grounded 
claim which encompasses obtaining medical records and 
conducting medical examinations where indicated by the facts 
and circumstances of an individual case.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board concludes that the veteran should be afforded a VA 
examination to determine the etiology of his dental 
condition.  Specifically, whether the dental condition is 
proximately due to or the result of the veteran's service 
connected digestive disabilities.  38 C.F.R. § 3.310(a) 
(1998).

In light of the procedural posture of the claim, the veteran 
is free to submit additional evidence and argument relevant 
to this claim on remand.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1. The RO should schedule the veteran for 
a comprehensive VA digestive and 
dental examination to determine the 
nature and etiology of the dental 
condition.  All indicated tests, 
studies, and x-rays should be 
undertaken.  It is imperative that the 
claims folder be made available for 
use by the examiners so that the 
veteran's medical history can be 
reviewed.  The examiners are 
specifically directed to review the 
medical statement of M. Palmer, DDS.  
Based on the findings from the 
examination, and review of the 
veteran's entire medical record (as 
contained in the claims file), the 
examiners are requested to provide an 
opinion as to the following:  (a) What 
dental disability is present? (b) 
Whether it is as least as likely as 
not that the dental condition is 
proximately due to or the result of a 
service-connected digestive 
disability?  (c) If the non-service 
connected disability was caused by a 
service-connected digestive 
disability, name that disability.  (d) 
The examiners are to document to what 
degree (percentages or 
mild/moderate/severe) the service-
connected disability or disabilities 
have affected the non-service 
connected dental condition(s).  The 
complete rationale for any opinion 
expressed should be provided in a 
typewritten report.  

2. After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for 
corrective action.  38 C.F.R. §§ 
3.326, 4.2 (1998).  

3. Thereafter, the RO should adjudicate, 
in light of the additional evidence, 
the claim for service connection for a 
dental condition on a secondary basis.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

